Title: To Thomas Jefferson from Bernard Peyton, 21 July 1820
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
21 July 1820
I send by the stage under care a friend of mine, your bundle Books recd from Mr Gibson—They are directed to be left with Mr Jas Leitch Charlottesville, & hope they will reach you safely.I understand from Governor Randolph that Mr Monroe is at present in Albemarle, should I be asking too much, or desiring you to depart from any rule of conduct you may have laid down for yourself, in requesting, that you would mention to Mr Monroe the subject of the appointment of a Post Master, or collecter for this City, whichever may be first vacated?—if I should, nothing believe me would be further from me than a desire that you would do so.—If you have no scruples, it might be of service to one who is already under many obligations to you—From the loud & increasing complaints against the P. M. here, should not be surprised at his removal, particularly as these complaints are certainly well founded, it is therefore that I am the more solicitous to be in the view of the President in time, & thinking too you would probably prefer mentioning the subject in person confidentially to him, to writing, if you think proper to interfere in the business at all,—which I beg you will not do, further than you have already done me this favor, if you feel the least delecacy on the subject from any cause, for I would not cause you one, unpleasant feeling to possess the office—may I ask the favor of a Reply, to this at your convenience? giving any information you may possess as to my prospects of success—With sincere affection Yours Mo truelyB. Peyton